Citation Nr: 0733563	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board finds that the claim must be remanded in order that 
an attempt may be made to verify the stressors which the 
veteran has reported.  The veteran has submitted information 
through a detailed January 2004 statement and testimony at a 
June 2007 hearing before the Board regarding stressful 
incidents that he experienced during his period of service in 
Vietnam.  He reported witnessing an airplane crash in Chu Lai 
in November 1968.  He stated that a passenger shuttle that 
regularly flew between Ben Hoa and Da Nang exploded and 
crashed as it attempted to take off from Chu Lai.  He 
described seeing dead bodies in the wreckage as he tried to 
help the wounded.  The veteran also reported witnessing a 
rocket attack in January 1969 in Chu Lai that hit a bunker of 
Marines located 100 yards behind him and a rocket attack in 
February 1969 in Chu Lai that hit Air Force personnel hooches 
50 yards away from him.  The Board finds these stressors to 
be sufficiently detailed to allow for verification by United 
States Army and Joint Services Records Research Center 
(JSRRC).  Specifically, these stressors may be verified by 
requesting the unit history for the 7th Air Force, 366th 
Tactical Fighter Wing, Detachment 6, 15th Aerial Port 
Squadron, for the period of November 1968 to February 1969, 
and or any other pertinent unit history for the Chu Lai Air 
Force Base, for the period of November 1968 to February 1969.     


Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) examine the unit history 
of the 7th Air Force, 366th Tactical 
Fighter Wing, Detachment 6, 15th Aerial 
Port Squadron, for the period of 
November 1968 to February 1969, and the 
unit history for the Chu Lai Air Force 
Base, for the period of November 1968 
to February 1969 to determine whether 
the veteran's alleged stressors can be 
verified.  Refer to the veteran's 
January 2004 statement and June 2007 
hearing testimony regarding the details 
of his alleged stressors.    

2.  If any of the veteran's alleged 
stressors are verified, schedule him 
for a VA PTSD examination to determine 
whether a diagnosis of PTSD is 
warranted under the criteria of DSM-IV.  
The examiner should specifically state 
whether or not the veteran meets each 
of the criteria of DSM-IV, (Criteria A-
F) and why he does or does not meet 
them.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.

3.  Then, readjudicate the veteran's 
claim for service connection for 
post-traumatic stress disorder.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

